Exhibit 32.2 CERTIFICATION The undersigned, Mark O’Neill, Manager of Finance and Accounting of the Company, certifies pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The accompanying Annual Report on Form 10-K for the period ended June 30, 2009, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the accompanying Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:September 18, 2009/s/ Mark O’Neill Manager of Finance and Accounting (Principal Financial Officer)
